Citation Nr: 1113619	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  05-28 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from August 1964 to August 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  In October 2005 the Veteran testified before RO personnel, and in April 2008 a Travel Board hearing was held before the undersigned.  Transcripts of the hearings are associated with the claims files.  At the Travel Board hearing the Veteran was granted a sixty day abeyance period for submission of additional evidence.  No additional evidence was received during such period.  In July 2008 the Board issued a decision which denied service connection for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, the Court issued a memorandum decision that vacated the Board's decision and remanded the matter for development and readjudication.

As explained below, the issues on appeal are characterized in accordance with Velez v. Shinseki, 23 Vet. App. 199 (2009) and Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  

The issue of service connection for a psychiatric disorder, however characterized, based on de novo review is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if any action on his part is required.





FINDINGS OF FACT

1. A July 1987 rating decision, as to which the Veteran initiated, but did not perfect an appeal, denied service connection for a "nervous condition" essentially on the basis that such disability was not shown.

2. Evidence received since the July 1987 rating decision shows a diagnosis of a psychiatric disability that might be related to the Veteran's service, relates to an unestablished fact that is necessary to substantiate the claim of service connection for a psychiatric disability, and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

Evidence received subsequent to the July 1987 rating decision is new and material, and the claim of service connection for a psychiatric disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §  3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Historically, a final July 1987 rating decision denied the Veteran's claim of service connection for a "nervous condition".  The Board's July 2008 decision characterized the claim as one of service connection for PTSD (and not as a claim to reopen), as it found that the July 1987 rating decision had not specifically addressed PTSD.  

The Court's memorandum decision vacated the Board's July 2008 decision and remanded the case for consideration of Velez v. Shinseki, 23 Vet. App. 199 (2009) (a case decided after the Board's July 2008 decision).  Velez held that the focus of the Board's consideration as to whether a claim was one to reopen should be on "whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' . . . or whether it is evidence tending to substantiate an element of a previously adjudicated matter."

In Velez, the Court held that when a veteran filed a claim for a nervous condition, this was not a new claim based on a distinctly diagnosed condition from a previously adjudicated claim for a stress disorder.  Velez, 23 Vet. App. at 203.  The Court stated that, because the claims involved overlapping symptoms, the factual basis for the Veteran's claim was the same and thus distinguishable from the scenarios presented in the cases of Boggs v. Peake, 520 F.3d 1330 (Fed.Cir.2008) and Ephraim v. Brown, 82 F.3d 399 (Fed.Cir.1996).  Id. (noting that in Boggs and Ephraim the Federal Circuit held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims).

In the instant case, the Board finds that under Velez the threshold question of whether new and material evidence had been submitted must be addressed as the present claim turns upon essentially the same history as was considered in the prior final rating decision of July 1987.  It is also noted that in light of the Board's decision to reopen the claim, there is no prejudice to the Veteran from this approach. 

The Veteran has consistently asserted that he has a chronic psychiatric disorder as a result of his active service.  A review of the July 1987 decision found that the RO considered the Veteran's entire mental health picture before denying service connection for a nervous condition.  The rating decision reflects that it explicitly considered whether the Veteran had any diagnosed psychiatric condition that could be related to service.  Specifically, it was noted that the Veteran's service medical records were "entirely negative for any complaint or treatment of a nervous condition." 

Indeed, at the time of the July 1987 RO decision, the only evidence that the Veteran suffered from a nervous condition was his lay assertion to that effect.  Thus, the Veteran's case is distinguishable from Boggs, supra, in which the claimant was diagnosed with a particular ear condition for which he was denied service connection and attempted to reopen his claim with evidence of a differently diagnosed ear condition.  This case is also distinguishable from Ephraim, wherein the claimant presented with two distinctly and definitively diagnosed conditions, which the Federal Circuit held constituted two separate claims for benefits.  In this case, the Veteran's original claim for service connection was for a "nervous condition" and was denied on the basis that the evidence did not show a diagnosis of any psychiatric condition that could be related to service.  Clearly, "any" psychiatric condition includes PTSD.  Therefore, the Veteran's submission of further evidence relating to PTSD did not introduce a new claim based on a distinctly diagnosed condition from the nervous condition for which service connection was previously denied by the RO.  See Boggs and Ephraim, both supra. 

In the July 1987 rating decision the Veteran's claim was characterized as service connection for a nervous condition.  The current claim originated as a claim for service connection for PTSD, but the evidence developed during the appeal shows that the Veteran also has diagnoses of bipolar disorder; a mood disorder, not otherwise specified (NOS); and an anxiety disorder, NOS.  Case law now provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the claim on appeal as one of service connection for a psychiatric disorder, however diagnosed (to include PTSD).

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court explained the notice requirements of the VCAA as they apply in a claim to reopen.  Inasmuch as this decision reopens the Veteran's claim, there is no reason to belabor the impact of the VCAA, as any notice error is harmless. 



                              New and Material Evidence

Generally, a rating decision denying service connection benefits which was not appealed (or where an appeal was not perfected) is final based on the evidence of record at the time of such decision.  38 U.S.C.A. § 7105.  In order to reopen a claim which was previously denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A July 1987 RO rating decision denied service connection for a nervous condition.  The Veteran was notified of the decision and of his appellate rights.  He filed a notice of disagreement, and a statement of the case was issued; but he did not perfect an appeal by filing a substantive appeal.  Consequently, that decision became final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In November 2001, the Veteran claimed he was suffering from stress problems due to his military service.  The Board has reviewed the record, with particular attention to the additional evidence received since the final July 1987 rating decision.  After reviewing the record, the Board finds that the additional evidence received since the final rating decision is new and material within the meaning of 38 C.F.R. § 3.156(a).

The evidence of record at the time of the July 1987 rating decision included the Veteran's service treatment records (STRs) and his application for VA disability benefits.  The July 1987 rating decision denied service connection for a nervous condition based on a finding that there was no evidence of such disability.   Evidence received since the July 1987 rating decision includes, but is not limited to, VA treatment records, a VA examination report, and the statements and testimony of the Veteran.  The VA treatment and examination records show that the Veteran has diagnoses of bipolar affective disorder, an anxiety disorder NOS, and a mood disorder NOS.  

As the July 1987 rating decision denied the Veteran's claim, in part, because there was no clinical diagnosis of a psychiatric disorder and evidence received since reveals documented diagnoses of various psychiatric disorders, the evidence is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  Accordingly, the Board finds that new and material evidence has been received, and that the Veteran's claim of service connection for a psychiatric disability may be reopened.  


ORDER

The appeal to reopen a claim of service connection for a psychiatric disability is granted.


REMAND

As the claim of service connection for what is now characterized as a variously diagnosed psychiatric disability has been reopened, the analysis proceeds to de novo review of such claim.  The Board notes that the PTSD aspect of this claim was denied by the Board in July 2008 on the basis that the Veteran had not provided evidence to show that he has a diagnosis of PTSD.  The Court's May 2010 memorandum decision noted that the Veteran had not shown that the Board had erred in its analysis on this point.

As the matter of service connection for a psychiatric disorder other than PTSD was not previously considered part of the Veteran's claim/appeal, he was not provided notice of the information and evidence necessary to establish such claim, as required by the VCAA.  Because the matter on appeal has been expanded to encompass psychiatric diagnoses other than PTSD, this must now be done.

Furthermore, it appears that the Veteran receives ongoing VA psychiatric treatment.  Because outstanding records of psychiatric treatment may bear on the matter at hand (and because VA treatment records are considered of record), development to update the records associated with the claims file is necessary. 

On VA mental disorders examination of the Veteran in 2004 a bipolar disorder was diagnosed as the sole Axis I diagnosis, and it was found unlikely that such disorder was related to service.  However, the Veteran has not been afforded a formal VA mental disorders examination to determine whether there may be a nexus between his service and an anxiety or mood disorder, most recently diagnosed in 2009.  Such examination is necessary.

Finally, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing claims of service connection for PTSD. 75 Fed. Reg. 39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 2010)(correcting effective and applicability dates).  The applicability of the regulation revision must be considered.

Accordingly, the case is REMANDED for the following:

1.  Send the Veteran and his representative a VCAA notice letter regarding his entitlement to service connection for psychiatric disorders other than PTSD, to include bipolar disorder, a mood disorder NOS, and an anxiety disorder NOS.  They should be afforded the opportunity to respond.

2.  Any (and all) VA psychiatric treatment records (specifically including those generated since August 2009 at the Madison, Wisconsin VA Medical Center (MC) and those generated since February 2009 at the Bay Pines, Florida VAMC) should be secured and associated with the claims folders.

3.  Thereafter, arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability(ies).  The Veteran's claims file must be reviewed by examiner in conjunction with the examination.  The examiner should identify each psychiatric disorder found/shown by the record and as to each diagnosis provide a medical opinion responding to the following:  Is it at least as likely as not (a 50 % or better probability) that the diagnosed psychiatric disorder is related to the Veteran's to service?  The examiner must specifically indicate whether or not the Veteran has a diagnosis of PTSD based on a corroborated stressor event in service (discussing sufficiency of stressor to support such diagnosis and, if PTSD is diagnosed outlining the constellation of symptoms that support the diagnosis).  The examiner must explain the rationale for all opinions and conclusions.  

4.  Thereafter, the RO should readjudicate this recharacterized issue (considering the applicability of the July 2010 changes to 38 C.F.R. § 3.304).  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond before the claims files are returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


